Holmes, J.,
dissenting. I must dissent in that I feel that not to reimburse, or at least make certain allowances to this utility company, for all the commission mandated costs associated with the provision of electrical services during the coal strike emergency is not only inequitable, but borders upon being an unconstitutional taking of property and a violation of due process of law.
It is true that R. C. 4905.22 mandates that public utilities furnish necessary and adequate service and facilities, but the utility should in return be compensated in a just and reasonable manner. Here, in my view, the service which the commission ordered was beyond that which would have normally satisfied the utility’s duty under the law. It should be reasonably compensated for such service.